DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a DIV of 15/771,829 04/27/2018 PAT 10813377
15/771,829 is a 371 of PCT/US2016/059413 10/28/2016
PCT/US2016/059413 has PRO 62/247,592 10/28/2015

	This office action is in response to Applicant’s amendment submitted September 3, 2021.  Claims 4-22 are pending.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 14, 2021.

Claim Interpretation
Claims 4-16 and 21-22 are product-by process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 


The rejection of claim(s) 4-13, 15-16, and 21-22 under 35 U.S.C. 102(a)(1) as being anticipated by Plackett is withdrawn because Plackett does not teach an oxidized modified cellulose.
The rejection of claim(s) 4-16 and 21-22 under 35 U.S.C. 102(a)(1) as being anticipated by Barazzouk because Barazzouk does not teach an oxidized modified cellulose.
The rejection of claim(s) 4-16 and 21-22 under 35 U.S.C. 102(a)(1) as being anticipated by Lin because Lin does not teach an oxidized modified cellulose.
The following new rejections were necessitated by Applicant’s amendment which excludes the elected species from the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-13, 15-16, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan (US 7,879,994 B2, February 1, 2011).
Buchanan teaches modified cellulose which is oxidized to form a compound recited in claim 7 when R20 and R21 are substituted alkyl.  See Figure 1.

    PNG
    media_image1.png
    184
    281
    media_image1.png
    Greyscale

Oxidized cellulose acetate was blended with water-soluble drugs (column 57, Example 67), which is an additional functional ingredient.  The products can be in the form of microspheres or nanospheres (column 28, lines 16-20).  Page 8 of the instant specification states that substituents (such as for a substituted alkyl) can include multiple bonds to heteroatoms, so the acetyl group taught by Buchanan is a substituted alkyl group.  

Response to Arguments
	All rejections made in the previous office action were withdrawn in view of Applicant’s amendment, so Applicant’s arguments regarding those references are moot.  Applicant also argues that the claimed process results in smaller particles, fibrils, rods, or whiskers of an oxidized modified cellulose.  This argument is noted, and claim 14 is not included in the new rejection made in this office action.

Conclusion
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623